Citation Nr: 1735178	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with a previous period of active duty for training from August 1985 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's posttraumatic stress disorder (PTSD).  

In his VA Form 9 submitted in December 2011, the Veteran requested a Travel Board hearing at the RO.  However, by an April 2014 submission he withdrew that hearing request.  38 C.F.R. § 20.702(e) (2016).

In a September 2014 decision, the Board granted a higher, 70 percent rating, for PTSD and inferred a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU was remanded for further development.  


FINDINGS OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain or maintain gainful employment. 


CONCLUSION OF LAW

The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records, Social Security Administration (SSA) records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was provided appropriate notice regarding the issue of entitlement to TDIU, a VA examination was conducted, and the RO adjudicated the claim, with issuance of a supplemental statement of the case in    April 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries    v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016). A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the    disabled person is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at                60 percent or more, and that if there are two or more such disabilities at least 
one is ratable at 40 percent or more and the combined rating is 70 percent or       more.  38 C.F.R. § 4.16(a) (2016).

The appealed claim for TDIU originates from the Veteran's October 27, 2009    claim for increased rating for PTSD.  As of that date, the Veteran has a 70 percent disability rating for PTSD and a 10 percent disability rating for low back syndrome 
with lumbosacral fibromyositis and scoliosis.  Thus, the Veteran meets the schedular criteria for TDIU from the October 27, 2009 date of claim. 38 C.F.R. § 4.16(a). 

For a veteran to prevail on a TDIU claim, the record must reflect some factor       that takes the claimant's case outside the norm. The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high     rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing    the physical and mental acts required for employment, not whether the claimant    can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

On his October 2014 TDIU application, the Veteran reported that he was unemployable due to PTSD.  He did not report that his service-connected low     back syndrome with lumbosacral fibromyositis and scoliosis impacted his ability    to work.  It was noted he had a year of college education and last worked in 2006     as an equipment operator.

The Veteran was afforded a VA examination in December 2015 to address the question of the impact of his service-connected PTSD on his employment capacity.  At that examination, the Veteran was fully oriented, exhibited a good fund of information, and demonstrated memory that was not significantly impaired. He    was found able to retain instructions well, able to sustain concentration to perform simple tasks, and able with only mild impairment to retain instructions and sustain concentration for moderately complex tasks.  The examiner also found only mild impairment in ability to sustain concentration to task persistence and pace.  These findings reflect some limited impairment in work functioning associated with the Veteran's PTSD, but not impairment as would preclude obtaining or sustaining 
substantially gainful employment. The Veteran, by his self-report at that examination, engaged in many productive activities including home care, care of several animals, gardening, making birdhouses, going shopping, spending time with grandchildren   and taking them shopping, and spending time with family, as well as other leisure activities.  The examiner considered these self-reported activities and interactions as well as the Veteran's self-report of tending to self-isolate, and found that while the Veteran may choose to self-isolate, he did have the capacity to interact adequately, including as demonstrated by the examiner's interaction with the Veteran and the Veteran's self-report.  Thus, while the Veteran may do his best in work requiring mostly independent activities or working in small groups, as the examiner concluded, this tendency to self-isolate and an assessed moderate impairment in work positions requiring significant public interactions, did not amount to an occupational preclusion from other work.   

The Veteran was noted to have ceased work as a heavy equipment operator in 2006 following a work-related injury to his upper back, and to have been productively employed prior to that injury despite having been diagnosed with PTSD since 1993.  The examiner additionally noted that non-VA medical records from the mid-2000s reflected depression with agoraphobia related to neck problems and did not reflect PTSD symptoms, though some of these symptoms were noted to overlap with PTSD.  The December 2015 examiner reviewed historical treatment and examination records, and found them to reflect gradual improvement in PTSD symptoms over the years since 1993.  While the Veteran reported at the December 2015 examination being more aggravated than usual due to being outside the home, the examiner specifically noted that she did not observe this, but rather noted that the Veteran consistently demonstrated an euthymic mood with a broad range of affect, overt cooperativeness, logical and goal-directed thinking, and absence of significant impairment in of immediate, short, or long-term memory.  The Veteran was also not distracted      during the interview.  

At the examination the Veteran did report having two to three nightmares per week, with some physical response to frightening dreams.  He also reported having panic attacks, though the examiner noted that the Veteran did not describe what would be considered panic attacks, but rather physiological reaction to a trigger, otherwise known as a startle response. The Veteran reported intermittent suspiciousness which the examiner found did not rise to a level of delusion.  The Veteran's inconsistent responses regarding mood at the interview were assessed by the examiner as overall reflecting mild mood impairment.  Some cognitive inefficiencies were assessed as common for those suffering from PTSD, as well as some worry and anxiety in public spaces, but again, these were not found by the examiner to be significantly impairing of functioning.  Some hypervigilance symptoms were also reported, but these were also not found to significantly impair functioning or to rise to a level of obsessional rituals or obsessive compulsive symptoms. 

In a statement submitted in March 2016, the Veteran asserted that his lack of sleep, inability to be around people, and inability to trust people all due to his PTSD, kept him from being able to maintain employment.  However, such complaints were considered by the December 2015 examiner, and the examiner concluded that    such impairments were not present to a significant or disabling degree as would significantly impact employment capacity.  

In the VA Form 646 submitted in April 2017, the Veteran's authorized representative has argued that treatment records are "filled with documentation of pervasive sleep disturbances, nightmares and depression due to his PTSD."  However, having carefully reviewed the record, the Board does not find that the treatment and examination records, taken as a whole, generally support significant impairment          in work functioning or incapacity to obtain or retain employment due to PTSD,         but rather, only reflect some limited impairments in functioning consistent with          the December 2015 VA examiner's findings and observations. 

The Board has duly considered the Veteran's statements regarding his self-perceived incapacity to work.  However, while the Veteran has asserted that          his PTSD was the reason he was considered disabled for Social Security benefits,      a review of SSA records reflects that the Veteran's complained-of disabilities           in support of his SSA disability claim also included upper back disability with constant upper back pain, heart disease, colon resection, constant severe headache, arm and hand pain, and numbness in the fingers.  Beyond mental health impairment, the Veteran asserted in support of his SSA claim that he could not sit or stand for long periods, could not lift anything, could not use his hands, had frequent angina, and had frequent loss of bowel control.  The SSA disability benefit grant was    based on physical as well as mental impairment. In his submitted VA Form 9 the Veteran's failure to note other significant disability supporting the SSA disability claim and his effort to characterize his SSA disability benefit allowance as based    on psychiatric disability alone reflects a mischaracterization of evidence in support of his claim.  In short, the Veteran's contentions in this regard are not persuasive.      See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (recognizing that credibility may be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence 
of record, facial implausibility, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).   

Similarly, lay statement by a friends or acquaintances submitted in September and November of 2009 repeat several assertions of the Veteran regarding difficulties associated with nightmares, sleep impairment, and difficulties associated with psychiatric impairment, depression, and pain, but do not provide convincing support for the Veteran's TDIU claim in the face of more objective findings           of adequate functioning for work-related activities.  The Veteran's observed statements and behaviors upon recent VA examinations and in recent treatment visits more credibly inform of his capacities and levels of functioning.  

The Board finds the weight of the evidence of record to be consistent with and supportive of the conclusions of the December 2015 VA examiner to the effect         that the Veteran is not precluded from many forms of work due to his service-connected PTSD, and hence he is not precluded from obtaining or sustaining substantially gainful employment by his service-connected PTSD.  

While the Board acknowledges that the SSA found that the Veteran is disabled   from gainful employment, that was based on several other disabilities in addition    to his service-connected ones; these other disabilities and their associated self-reported symptoms included upper back disability with constant upper back pain, heart disease, colon resection, constant severe headache, arm and hand pain, and numbness in the fingers.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU is denied.


In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence     is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


